WOODLEY, Judge.
The jury found appellant guilty under each of the four counts of the information charging him with the offense of negligent homicide in the second degree in the first two counts and aggravated assault in the others. A fine of $150 was assessed under each count and judgment for the cumulated fine of $600 was entered.
The record contains no notice of appeal from this judgment, in the absence of which we are without jurisdiction to enter any order except a dismissal of the appeal.
,The appeal is dismissed.